Citation Nr: 1338476	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  13-26 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include a heart transplant due to ischemic heart disease.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from December 1963 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed ischemic heart disease and eventually received a heart transplant due to his heart disease as a result of exposure to Agent Orange (herbicides) while in service.  As part of its duty to assist, VA needs to undertake additional development to verify the Veteran's assertions of having set foot on land in the Republic of Vietnam.  

The Veteran claims that on three occasions he flew from his stations aboard aircraft carriers onto mainland Vietnam to repair downed military aircraft.  In a November 2010 statement in support of his claim, the Veteran asserted that between June and December 1965, he was attached to Patrol Squadron 46 and was deployed to Okinawa, Japan.  On two occasions, the Veteran stated he took flights aboard P-3 planes into Da Nang to conduct maintenance on one of the squadron's downed aircraft.  On another occasion in September 1968, the Veteran states that he was attached to Attack Squadron 52, which was deployed aboard the U.S.S. Coral Sea and operating along the coastal waters of Vietnam.  During this time, the Veteran states he flew aboard one of the ship's helicopters into Da Nang to conduct maintenance on an aircraft with a ruptured fuel tank.  

A review of the Veteran's military personnel records confirmed he was assigned to Patrol Squadron 46 during the period between June and December 1965 and Attack Squadron 52 in September 1968, the time periods he claimed to have set foot in Vietnam.  His DD 214 also indicates that he had more than four years of foreign or sea service during these time periods, and his MOS (military occupational specialty) was as a jet aircraft servicer and aircraft mechanic.  The Veteran's records also show that he received the Vietnam Service Medal and Vietnam Campaign Medal with Device, and he spent six months in a hostile fire zone.  However, there is no evidence that he actually set foot in Vietnam.

The RO requested documents in February 2010 in an attempt to determine whether the Veteran was exposed to herbicides during service.  A response from the National Personnel Records Center (NPRC) dated in April 2010 reflects that the NPRC was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  However, it does not appear that that attempts were made to verify the Veteran's claimed in-country Vietnam service through other readily available alternative sources, such as seeking out unit records of Patrol Squadron 46 and Attack Squadron 52 or the ship history and deck logs of the U.S.S. Coral Sea.  

VA has developed specific procedures to verify, as in this case, whether a veteran was exposed to herbicides during naval aviation service in the Republic of Vietnam.  VA must submit a request to NPRC for the Veteran's complete military records or submit a request to the U.S. Army Joint Services Records Research Center (JSRRC) for research into a veteran's unit.  See Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, para. 28(k). 

On remand, the AMC/RO should undertake efforts to obtain additional information that may corroborate the Veteran's claimed in-country Vietnam service.  As the NPRC was unable to verify the Veteran's in-country service in Vietnam, the AMC/RO should direct the JSRRC to review unit records from Patrol Squadron 46 for the period of June through December 1965 and Attack Squadron 52 for the period of September 1968, as well as the ship history and deck logs of the U.S.S. Corral for the period of September 1968 and any additional pertinent records.  After reviewing these reports the JSRRC should note whether there is evidence that the Veteran served in the Republic of Vietnam during the periods of June through December 1965 or September 1968. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should direct the U.S. Army Joint Services Records Research Center (JSSRC) or any other appropriate agency to provide any information that would verify the Veteran's presence on land in Vietnam during the periods of June through December 1965 and September 1968.  In particular, review unit records and any additional pertinent records involving Patrol Squadron 46 for the period of June through December 1965 and Attack Squadron 52 for the period of September 1968.  A request should also be made for the ship history and deck logs for the U.S.S. Coral Sea during the period of September 1968 to verify the Veteran's statement of being aboard the ship and disembarking via helicopter to repair aircraft in Vietnam.  

All efforts and responses should be documented in detail and placed in the claims file.

2.  After developing the claim as discussed above, the AMC/RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


